                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                                  CASE NO. 3:18-cv-220-DJH

SOUTHERN FINANCIAL GROUP, LLC,                          (Judge David J. Hale)

                                           Plaintiff,

vs.
                                                        PLAINTIFF’S STATUS REPORT
CLAYTON E. STOESS, SR., et al.,

                                       Defendants.

             Plaintiff Southern Financial Group, LLC (“Plaintiff”), through undersigned counsel,

reports that the Plaintiff provided payoff numbers to Stephen Emery, counsel for the Defendants,

on November 1, 2019. Undersigned counsel e-mailed Mr. Emery today requesting status and

Mr. Emery informed him in writing that, “I have been advised that the amount that needs to be

financed has grown to a point that the financial institutions are not able or willing to extend that

much credit.” Mr. Emery further informed undersigned counsel that the Defendants may be

retaining new counsel.

                                                        Respectfully submitted,

                                                        /s/ Zachary D. Prendergast
                                                        Zachary D. Prendergast (92935)
                                                        Attorney for Plaintiff Southern
                                                        Financial Group, LLC
                                                        ROBBINS KELLY PATTERSON                   &
                                                        TUCKER
                                                        7 West Seventh Street, Suite 1400
                                                        Cincinnati, Ohio 45202-2417
                                                        Phone: (513) 721-3330
                                                        Fax: (513) 721-5001
                                                        E-Mail: zprendergast@rkpt.com




03630231-1
                                CERTIFICATE OF SERVICE

       This is to certify that a true and exact copy of the foregoing has been duly served through
the Court’s ECF System on this 2nd day of December, 2019 to:

Stephen C. Emery: semery@howellandemery.com
Attorney for Defendants


                                                    /s/ Zachary D. Prendergast
                                                    Zachary D. Prendergast (92935)




03630231-1
